DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 07/28/2021. 
Response to Arguments
The objection to claim 15 is withdrawn as the claim has been amended.
The rejection of claim 15 under 35 U.S.C. § 101 is withdrawn as the claim has been amended.
The rejection of claims 1-3 and 5-15 under 35 U.S.C. § 103 is withdrawn as the claims have been amended.
Examiner’s Statement of Reasons for Allowance
Claims 1-3 and 5-15 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art, as previously recited, includes S. H. Ahmed et al. ("Digital Timestamping: A Web-Based Anonymous Distributed Solution", Aug. 6, 2008, The International Journal of Intelligent Computing and Information Sciences, vol. 6, Pages 1-19; Hereinafter “Ahmed”) in view of Baykaner et al. (US 2019/0305937; Hereinafter “Baykaner”).  However, none of Ahmed and Baykaner teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 14, and 15. For example, none of the cited prior art teaches or suggest the steps of “b4) determining a further hash value by applying the predetermined hash function to the received response, and b5) using the further hash value as the current hash value; and c) forming the cryptographic time stamp for the digital document from the nonce value and a plurality of received responses., wherein in each step b4). the determination of the further hash value comprises generating a further nonce value and is carried out by applying the predetermined hash function to the further nonce value and to the received response in step c) the cryptographic time stamp for the digital document is formed from a plurality of nonce values and the plurality of received responses, and the cryptographic time stamp comprises a sequence of the plurality of nonce values, of a plurality of received digital signatures and of a plurality of received time specifications.” As a result, the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 270-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437